Citation Nr: 1032234	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In November 2008, the Veteran presented testimony at a personal 
hearing conducted at the Muskogee RO before the undersigned.  A 
transcript of this personal hearing is in the Veteran's claims 
folder.  

In January 2009, the Board remanded the matter for further 
development.  A review of that development indicates that another 
remand is required.  Accordingly, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

In January 2009, the Board remanded the issue on appeal for 
proper notice, to obtain VA records pertaining to a right knee 
disability dated from 1996 to July 2005, as well as any records 
dated from April 2008 to the present, and to afford the Veteran a 
VA examination.  In February 2009, the Veteran was provided with 
a fully compliant notice letter.

In March 2009, the Oklahoma City VAMC responded to the RO's 
request for the aforementioned VA records.  In particular, the 
VAMC representative responded that she was unable to locate any 
sign that the Veteran had been with the facility prior to 2001.  
Further, she stated that there was no mention of knee problems in 
any of the reports on file.  

The Board observes that the requested VA records have not been 
associated with the claims file as directed pursuant to the 
January 2009 remand.  Although the VAMC representative indicated 
that there was no mention of knee problems in any of the reports 
on file, the Board must review these records before making a 
determination.  See generally Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); Stegall v. West, 11 Vet. App. 268 (1998) (The Board 
errs as a matter of law when it fails to ensure compliance.)  
Therefore, a remand is necessary to obtain the identified VA 
records dated from 2001 to July 2005 and from April 2008 to the 
present.  

Additionally, the Board observes that the Veteran underwent a VA 
examination in April 2009.  The examiner recorded the Veteran's 
contentions regarding the symptomatology he has experienced since 
his separation from service.  The examiner also noted the service 
treatment records' description of his in-service right knee 
injury.  The Veteran informed the examiner that he had not 
received treatment for his right knee since 1979, when he 
separated from service.  The diagnosis was chronic strain of the 
right knee.  The examiner opined that based on the medical 
reports available, she was unable to establish chronicity of the 
condition; therefore, she opined that it is less likely than not 
that the Veteran's knee condition is secondary to his knee sprain 
in service.  The examiner reasoned that the Veteran had a knee 
injury during the military but there is no chronicity to indicate 
that the knee condition had continued to occur in service or 
after.  She added that her opinion might change upon the 
availability of any medical records showing that the Veteran 
continued to receive treatment for his knee condition after his 
discharge from the military.  

The Board finds that the VA opinion is inadequate upon which to 
base a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this regard, the Board observes that the examiner 
is basing her opinion in large part on the lack of medical 
treatment for the right knee since the 1974 in-service injury.  
However, a lack of medical evidence is not always a requirement 
to establish continuity of symptomatology where competent and 
credible lay evidence is available.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the Board 
concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.).  The Board observes that 
the Veteran is competent to report what he experienced during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  In this case, the Veteran 
stated in his September 2006 notice of disagreement that his 
right knee flares two to three times per year and that his knee 
swells and is painful, causing him to limp.  During his April 
2009 VA examination, he added that he has occasional stiffness, 
swelling, locking, instability, giving way, fatigability, and 
lack of endurance.  The Board currently has no reason to doubt 
the credibility of the Veteran's account of his right knee 
symptomatology.  Although it is unclear whether the Veteran has 
ever received treatment for his right knee as he testified before 
the undersigned that he initially sought treatment in 1996 and 
then informed the VA examiner that he has not received treatment 
for his right knee since 1979, the lack of medical treatment for 
the right knee does not negate the Veteran's lay statements 
establishing continuity of symptomatology in this case.  
Accordingly, the Board finds that the Veteran's reports of right 
knee symptomatology since his 1974 right knee injury are both 
competent and credible.  

In sum, there is evidence of an in-service right knee injury in 
June 1974, competent and credible evidence of continuity of right 
knee symptomatology since that initial injury, and a current 
diagnosis of chronic strain of the right knee.  Therefore, a 
remand is necessary to afford the Veteran a VA examination and 
opinion that adequately addresses the Veteran's competent and 
credible reports of knee problems after his initial injury to the 
present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
	
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records dated from 2001 to July 2005 and from 
April 2008 to the present from the Oklahoma 
City VAMC and associate them with the claims 
file.

2.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a right knee disability.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records and VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a right 
knee disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current right knee disability is causally or 
etiologically related to his symptomatology in 
military service, identified as right knee 
sprain in June 1974, as opposed to its being 
more likely due to some other factor or 
factors.  The examiner should accept the 
Veteran's account that he has experienced 
right knee pain, swelling, flare-ups, etc. 
since his initial in-service injury to the 
present.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

